5 F.3d 1134
UNITED STATES of America, Appellee,v.Leonard CARTER, Jr., Appellant.
No. 93-1057.
United States Court of Appeals,Eighth Circuit.
Submitted Sept. 15, 1993.Decided Sept. 27, 1993.

Cynthia M. Howlett, Clayton, MO, argued, for appellant.
Thomas J. Mehan, Asst. U.S. Atty., St. Louis, MO, argued, for appellee.
Before McMILLIAN, HANSEN, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
PER CURIAM.


1
Leonard Carter, Jr., appeals his conviction for being a felon in possession of a firearm in violation of 18 U.S.C. Sec. 922(g)(1).  He argues that the district court erred by allowing the government to introduce into evidence more than one of his prior felony convictions because the additional evidence was not a necessary element of the crime, and it amounted to evidence of Carter's character or that Carter was acting in conformity therewith.  This argument fails.  When "felon" status is at issue, "it is not error to allow the government to prove multiple convictions even though proof of only one conviction is required."  United States v. Saffeels, 982 F.2d 1199, 1208 (8th Cir.1992), petition for cert. filed, --- U.S. ----, 114 S. Ct. 41, 126 L. Ed. 2d 12 (1993).


2
Accordingly, we affirm.